Title: From James Madison to the Senate, 23 April 1816
From: Madison, James
To: Senate


                    
                        
                            April 23d. 1816
                        
                    
                    I nominate
                    
                        
                            William Jones
                            }
                            Citizens of the United States residing at Philadelphia in the state of Pennsylvania.
                        
                        
                            Stephen Girard
                            
                        
                        
                            Pierce Butler
                            
                        
                        
                            James A Buchanan,
                            
                            a Citizen of the United States residing at Baltimore in the State of Maryland
                        
                        
                            John Jacob Astor
                            
                            a Citizen of the United States residing at New York in the State of New York
                        
                    
                    to be five of the Directors of the Bank of the United States in pursuance of the 9th. Section of “the act entitled the Act to incorporate the subscribers to the Bank of the United States.[”]
                    
                        
                            James Madison
                        
                    
                